The Honorable Randy Laverty State Senator P.O. Box 165 Jasper, AR 72641
Dear Senator Laverty:
I am writing in response to your request for an opinion regardingAct 1188 of 2003, which amended A.C.A. § 16-17-129 to include counties among those political subdivisions authorized to levy an additional municipal court (now district court) fine for prisoner expense. You state that Boone County has enacted an ordinance in accordance with Act 1188, and you have asked:
  Can the City [of Harrison],1 by ordinance, also levy and collect an additional $5.00 from the defendants who reside within the City?
RESPONSE
It is my opinion that the City of Harrison has separate authority to pass an ordinance pursuant to A.C.A. § 16-17-129 levying the additional $5.00 fine. With regard to the ordinance's applicability, please note that I have enclosed a copy of Attorney General Opinion 2003-238, which addresses possible interpretations of A.C.A. 16-17-129, and which concludes that the proper interpretation can only be definitively reached by a court, absent legislative clarification. I will not restate the analysis, but refer you instead to the opinion for the discussion.
Assistant Attorney General Elisabeth A. Walker prepared the foregoing opinion, which I hereby approve.
Sincerely,
MIKE BEEBE Attorney General
MB:EAW/cyh
Enclosure
1 Boone County has one district court, the Harrison District Court, located in the City of Harrison. See § 16-17-902 (Supp. 2003) and A.C.A. § 16-17-108 (ss) (Supp. 2003) (concerning the salaries of district court judges and personnel).